Citation Nr: 0218186	
Decision Date: 12/16/02    Archive Date: 12/24/02

DOCKET NO.  01-04 290	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a disability of the 
shoulders.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1950 to 
August 1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2000 rating decision by 
the Department of Veterans Affairs (VA) Regional Office 
(RO) in Cleveland, Ohio, which denied entitlement to 
service connection for tendonitis and arthritis of the 
shoulders.

By a Board decision dated September 2001, the veteran's 
claim for entitlement to service connection for arthritis 
of the cervical spine was denied.  The Board remanded the 
issue of entitlement to service connection for arthritis 
of the shoulders for an examination and issuance of a 
statement of the case.  A supplemental statement of the 
case was issued in October 2002 again denying entitlement 
to service connection for arthritis of the cervical spine 
and denying entitlement to service connection for 
arthritis of the shoulders.  In October 2002, the 
veteran's representative filed a VA Form 646, Statement of 
Accredited Representation in Appealed Case, indicating 
that the veteran wished reconsideration of the issue of 
entitlement to service connection for arthritis of the 
cervical spine.  There is no evidence of a motion for 
reconsideration and therefore this issue is referred to 
the RO as a claim to reopen for new and material evidence.  
The veteran's representative filed an Informal Hearing 
Presentation in December 2002 concerning the issue of 
entitlement to service connection for arthritis of the 
shoulders.


FINDINGS OF FACT

1.  The veteran incurred shell fragment wounds in service, 
but the shell fragment wounds did not result in any 
lasting disability of the right or left shoulder.

2.  The veteran does not currently have a shoulder 
disability that is the result of a disease or injury he 
had in service.


CONCLUSION OF LAW

Service connection for disability of the shoulders is not 
warranted.  38 U.S.C.A.  1110, 1154(b), 5107 (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2002). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background

Service medical records show that the veteran incurred a 
shell fragment wound penetrating the right posterior 
shoulder and left thigh due to enemy artillery fire in 
August 1951.  A radiographic report of the cervical spine 
revealed two large metallic foreign bodies lying to the 
left of C3, C4, and C5 at level of spinous processes.  The 
wounds were debrided.  The veteran was subsequently 
treated for infection of the wound of the neck and back 
and he was given penicillin.  The records show that the 
veteran was hospitalized from August to September 1951.  
The discharge diagnosis was wound missile, shell fragment, 
right posterior shoulder and left thigh, no artery or 
nerve involvement.  The veteran's discharge examination 
dated in July 1952 also includes a history of shrapnel 
flesh wound, upper back.

At his September 2000 VA examination, the veteran reported 
the onset of bilateral shoulder pain.  He got aching, 
soreness, tenderness, stiffness in the shoulders 
themselves.  It was gradual and progressive.  The examiner 
noted that the veteran did have an old wound to his neck 
posteriorly but no other wounds or injuries directly to 
the shoulders were noted.  He had a scar on the left 
shoulder from excision of a lipoma, not related.  He 
described a frozen type syndrome on the left shoulder, 
aching, pain, soreness and stiffness on the right shoulder 
as well.  It was noted that he might have some arthritis 
in there.  The diagnosis was tendonitis and arthritis of 
the shoulders.  The examiner concluded that he could not 
find wounds in and around the shoulder themselves; 
consequently, these tendonitis, arthritis and adhesive 
capsulitis problems could not be related to his shell 
fragment wounds.  X-rays revealed no evidence of acute 
fracture, dislocation or significant degenerative changes 
bilaterally.

Radiologic report from Doctors Hospital Inc., dated March 
2001 revealed practically total loss of disc space at C4, 
C5, and C6 and significant loss posteriorly at C3.  There 
was proliferation of C4, 5, and 6.  Metallic density was 
evident in the posterior cervical soft tissues on the 
veteran's left from previous gunshot wound.  On the right, 
calcifications were identified in the cervical soft 
tissues probably within the carotid arteries.

At his May 2001 RO hearing, the veteran testified that his 
private physician rendered a medical opinion that his 
current arthritis of the cervical spine was related to his 
shell fragment wound in service.  The veteran indicated 
that he would be able to get a statement from the 
physician to that effect.  The veteran also indicated that 
a VA physician also told the veteran that his arthritis of 
the cervical spine was due to his shell fragment wound in 
service.

A report of telephone call dated May 2001 from the 
veteran's private physician to the veteran's service 
organization representative showed that the physician 
would not be providing a statement as the veteran had 
indicated and he could not disagree with the VA opinion 
already obtained.  The veteran had degenerative arthritis 
but not related to service.

At his September 2002 VA examination, the examiner noted 
that the claims folder included a reference to a wound of 
the left shoulder.  The examiner reported that the wound 
was on the right side of the neck and the foreign body was 
now located up into his neck.  The veteran was found to 
have some soreness, some ache and some pain and some 
tenderness in both shoulders but no wounds involving the 
left shoulder were noted or claimed.  There was a scar to 
the medial aspect of the scapula and there were no wounds 
noted in the shoulder joint itself. The veteran had 
excellent strength in his rotator cuff.  The diagnoses 
were tendonitis to the shoulders; residual shell fragment 
wound, right side of the neck and right parascapular area.  
The examiner noted that his conclusions and opinions were 
the same as they were in the year 2000.  The veteran did 
have a tendonitis problem and he had a capsulitis in the 
right shoulder and a tendonitis in the left shoulder as 
well.  The examiner could not relate these to any shell 
fragment wounds.  There was no x-ray evidence of any 
arthritis in the shoulders when x-rays were done in the 
year 2000.  September 2002 x-rays revealed left and right 
shoulder unremarkable; normal examination of both 
shoulders

Criteria

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  This law redefines the obligations of VA with 
respect to the duty to assist and includes an enhanced 
duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA 
benefits.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the VCAA 
or filed before the date of enactment and not yet final as 
of that date.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126, (West Supp. 2002); see Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991); cf. Dyment v. 
Principi, 287 F.3d 1377 (Fed. Cir. 2002) (holding that 
only section 4 of the VCAA, amending 38 U.S.C. § 5107, was 
intended to have retroactive effect).  

The final rule implementing the VCAA was published on 
August 29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 
2001) (codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2002)).  These regulations, 
likewise, apply to any claim for benefits received by VA 
on or after November 9, 2000, as well as to any claim 
filed before that date but not decided by VA as of that 
date, with the exception of the amendments to 38 C.F.R. 
§ 3.156(a) pertaining to VA assistance in the case of 
claims to reopen previously denied final claims (the 
second sentence of § 3.159(c) and § 3.159(c)(4)(iii)), 
which apply to any claim to reopen a finally decided claim 
received on or after August 29, 2001.  See 66 Fed. Reg. 
45,620 (Aug. 29, 2001). 

With regard to the development that has been undertaken in 
this case, the record includes service medical records; VA 
examinations dated September 2000 and September 2002; 
radiologic report from Doctors Hospital Inc., dated in 
March 2001; May 2001 RO hearing transcript; report of 
telephone call dated May 2001.  No additional pertinent 
evidence has been identified by the veteran.  
Additionally, the record shows that the veteran has been 
notified of the applicable laws and regulations which set 
forth the criteria for entitlement to the benefit at 
issue.  This issue was also remanded in a Board decision 
dated September 2001 for additional development.  In June 
2002, the veteran was informed of what evidence was 
necessary to establish entitlement to the benefit sought, 
and how the VA would assist the veteran in obtaining 
needed evidence.  The letter also included an explanation 
of what information and evidence the veteran needed to 
submit in support of the claim.  In addition, the 
discussion in the supplemental statement of the case has 
informed the veteran of the information and evidence 
necessary to warrant entitlement to the benefit sought. 

Thus, through numerous items of correspondence the RO has 
informed the appellant of the information and evidence 
necessary to substantiate his claim.  For these reasons, 
further development is not needed to meet the requirements 
of the VCAA.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

Applicable law provides that service connection will be 
granted if it is shown that the veteran has a disability 
resulting from an injury suffered or disease contracted in 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in line of duty, in active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
If there is no showing of a resulting chronic condition 
during service, then a showing of continuity of 
symptomatology after service is required to support a 
finding of chronicity.  38 C.F.R. § 3.303(b).

Applicable regulations also provide that a disability, 
which is proximately due to or the result of a service-
connected disease or injury shall be service connected.  
38 C.F.R. § 3.310(a).  In addition, secondary service 
connection may also be granted for the degree of 
aggravation to a nonservice-connected disorder, which is 
proximately due to, or the result of a service-connected 
disorder.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  
Such claims may be described as secondary service 
connection by way of aggravation.


Analysis

As is noted above, the veteran asserts that he is entitled 
to service connection for arthritis of the shoulders.  
However, there is no medical evidence of record, which 
establishes that the veteran currently has arthritis of 
the shoulders.  The same VA examiner who initially 
diagnosed tendonitis and arthritis of the shoulders 
indicated in his September 2002 VA examination that the 
veteran did have a tendonitis problem and he had a 
capsulitis in the right shoulder and a tendonitis in the 
left shoulder as well.  The examiner could not relate 
these to any shell fragment wounds.  He further indicated 
that there was no x-ray evidence of any arthritis in the 
shoulders when x-rays were done in the year 2000.  
September 2002 x-rays of the shoulders showed normal 
examination of both shoulders.

In the absence of proof of a present disability there can 
be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 
141, 143- 44 (1992).  In Brammer, the United States Court 
of Veterans Appeals (Court) stated that "Congress 
specifically limits entitlement for service-connected 
disease or injury to cases where such incidents have 
resulted in a disability."  Brammer, 3 Vet. App. at 225.  
The Court further stated that where the proof is 
insufficient to establish a present disability there can 
no valid claim for service connection.  Id.

Under these criteria, a "disability" for VA compensation 
benefit purposes is not shown to be present in this case.  
In the absence of current disabilities, as defined by 
governing law, the claim must be denied.

After reviewing the evidence of record, it is concluded 
that the clear preponderance of the evidence is against 
entitlement to service connection for tendonitis of the 
shoulders.  Service medical records do not show that 
tendonitis of the shoulders was manifested during service.  
There is no diagnosis of tendonitis of the shoulders until 
September 2000, many years after separation from service.  
In addition, the September 2002 VA examiner noted that his 
conclusions and opinions were the same as they were in the 
year 2000.  The veteran did have a tendonitis problem and 
he had a capsulitis in the right shoulder and a tendonitis 
in the left shoulder as well.  The examiner could not 
relate these to any shell fragment wounds.  There was no 
x-ray evidence of any arthritis in the shoulders when x-
rays were done in the year 2000.  September 2002 x-rays 
revealed left and right shoulder unremarkable; normal 
examination of both shoulders.

It is important to note that the veteran incurred shell 
fragment wounds in service.  He has earned the Purple 
Heart medal and the Combat Infantryman badge.  As a 
veteran who engaged in combat with the enemy, he is 
entitled to consideration of his claims under the 
provisions of 38 U.S.C.A. § 1154(b).  Therefore, his own 
reports of shoulder injuries in service are sufficent to 
establish that the injuries in fact occurred.  In any 
case, the record is clear as to the incurrence of shell 
fragment wounds in service.  However, the ifact of injury 
itself is not a sufficient basis for the grant of service 
connection.  The evidence must establish that the veteran 
now has a disability that is the result of the inservice 
injury.  In this case, the evidence does not establish 
that there is such a current disability as a result of the 
inservice injuries.  With regard to this aspect of the 
case, the clear preponderance of the evidence is against 
the veteran's claim.  As the preponderance of the evidence 
is against the claim, service connection for disability of 
the shoulders is denied.



ORDER

Entitlement to service connection for arthritis of the 
shoulders is denied.

Entitlement to service connection for tendonitis of the 
shoulders is denied.



		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

